Citation Nr: 1816293	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the RO that denied service connection for meningitis and for seizures.  The Veteran timely appealed.

In June 2013, the Veteran testified during a hearing before the undersigned at the RO.  Consistent with the Veteran's testimony and the evidence of record, the Board has recharacterized the issue on appeal as shown on the title page of this decision. 

In December 2014 and in June 2017, the Board remanded the matter for additional development.


FINDING OF FACT

A seizure disorder was not manifest during active service or within one year of separation, and is not otherwise related to a disease or injury during active service-to include high fever, meningitis, and encephalitis.


CONCLUSION OF LAW

A seizure disorder was not incurred or aggravated in service and epilepsy may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

These duties have been satisfied in this appeal.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. Reports of VA examinations in connection with the claim on appeal are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issue, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claim.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, there is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, epilepsy is considered chronic and a presumptive disease.  See 38 U.S.C.A. § 1101.

The Veteran seeks service connection for a seizure disorder which he believes had its onset in active service, and is a residual of disease or injury in active service.  Specifically, he contends that he was hospitalized for several days with a high fever in active service in January 1971; that he was prescribed Penicillin upon his hospital discharge, even though he is allergic to Penicillin; and that he was given numerous vaccinations in active service, including a meningitis vaccination.  He later developed a seizure disorder.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Here, the Veteran is presumed sound at entry.  On a pre-induction "Report of Medical History" completed by the Veteran in September 1970, he checked "no" in response to whether he ever had or now had periods of unconsciousness or epilepsy or fits.  Clinical evaluation of the Veteran's neurological system in September 1970 was normal.  The examiner also noted the Veteran's Penicillin allergy.  

Service treatment records show that the Veteran was hospitalized for three days in January 1971 with a fever, upper respiratory infection, and acute pharyngitis-secondary to rare beta-hemolytic streptococci.  At the time of his hospital admission, he also reported abdominal pain and headaches.  Records show that the highest recorded fevers that the Veteran had during the January 1971 hospitalization were 103 degrees on the first day, 101 degrees on the second day, and 99 degrees on the third day.  His hospital discharge medication listed Penicillin, although additional service treatment records questioned the prescription and noted the Veteran's Penicillin allergy.  Records show that the Veteran returned to duty with no change in his profile.  He also was administered several immunizations for polio, influenza, adenovirus and plague during active service; and he received a tetanus vaccination.  

In this case, his service treatment records reveal no indication that the Veteran experienced any adverse reaction to medication in active service.  Complaints, treatment, or diagnosis of any neurological disorder are not documented in active service.  The Veteran again checked "no" on a "Report of Medical History" completed at separation from active service in October 1972, in response to whether he ever had or now had periods of unconsciousness or epilepsy or fits. Clinical evaluation at the time of his release from active service in October 1972 was normal; no defects or diagnoses were considered disqualifying.

The Board finds that there is no showing of residuals of encephalitis in active service or within the first post-service year.  To the extent that he reports that he had encephalitis during service, such information is contradicted by the record and is not credible.

Private records, dated in September 1983, show that the Veteran had follow-up treatment for an August 1983 seizure; and inquired whether mild head injuries could have brought on his seizures.  The physician responded that, while both seizures evidently occurred approximately two weeks following a mild head injury, the Veteran did have bifrontal electroencephalogram epileptogenic abnormalities; and opined that it is highly unlikely that his seizures were actually caused by head trauma, though the head trauma could certainly have contributed to an underlying seizure tendency.

Private records, dated in December 1986, show that the Veteran reported his first seizure occurred in March 1983 while driving.  He described feeling "lightheaded" and having brief flashes, which he described as "white-outs;" he then lost consciousness.  His seizure lasted between two, and two and one-half minutes; he had slurred speech for approximately ten minutes following the seizure.  Since 1983, the Veteran reportedly had approximately six seizures.

In July 2010, the Veteran reported that, over the years, he dealt with mild lapses (blackout for seconds) to grand mal seizures; he also lost his driver's license.  He indicated that the grand mal seizures started approximately ten years after his separation from active service.  He reported having brief lapses of consciousness both in active service and after his service discharge, and that he did not seek treatment because the lapses were very brief (seconds) and were not debilitating.  His first seizure occurred in 1982; and that, since then, the seizures have become more frequent.
  
VA records show that the Veteran was hospitalized for seizures in December 2010, and subsequently he was evaluated for epilepsy and treated with medications.  In March 2011, he was assessed with a seizure disorder, which was controlled.

In April 2012, the Veteran reported being told by a physician that his seizures, most likely, were the result of encephalitis which occurred during high fevers he had for prolonged periods of time (hours); and that the fevers could have been brought on by allergy to a drug.

VA records, dated in February 2013, show that the Veteran reported having up to four seizures a year; and reported having a "déjà vu" feeling that preceded his seizures. He did not identify any trigger factors, but reported being sleep deprived and drinking four beers five days a week.  His seizures have been under good control with medication, and his last seizure was in December 2010.

In June 2013, the Veteran testified that he never went to a doctor from the time he separated from active service until the time the seizures started.

In August 2013, the Veteran's wife reported that the Veteran experienced déjà vu feelings in the mornings; and that he had been treated for epilepsy ever since his first seizure.

Also, in August 2013, the Veteran submitted an article which indicated that Penicillin was usually prescribed to treat infections such as beta-hemolytic streptococci.  The Veteran also submitted additional publications which indicated that an outbreak of meningococcal disease occurred among basic combat trainees at Fort Lewis, Washington, (where the Veteran was stationed) during the first three months of 1971.

Following the Board's December 2014 remand, the Veteran underwent a VA examination in February 2016.  The Veteran reported developing a high fever in active service in 1971, and reported a history of encephalitis.  The examiner noted that the Veteran's service treatment records revealed diagnoses of bacterial pharyngitis and viral upper respiratory infection.  The Veteran reported that his symptoms started in active service after the episode of high fever, when he developed déjà vu symptoms.  The examiner noted that the Veteran developed a seizure disorder in 1983.  Following examination, the diagnosis was seizure disorder.  The February 2016 examiner opined that the Veteran's seizure disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the February 2016 examiner reasoned that an extensive review of service treatment records did not reveal diagnoses of encephalitis or seizure disorder during active service.  The February 2016 examiner also explained that symptoms of déjà vu are not specific for a seizure disorder; that they could represent an "aura" associated with seizures, and could be associated with temporal lobe epilepsy (without tonic clonic seizures); and that the Veteran's tonic clonic seizure occurred ten years after active service.  In this regard, the February 2016 examiner commented that the Veteran could have developed a seizure disorder after active service.

In April 2016, the Veteran reported that troops were administered drugs for meningitis on a daily basis for the first weeks when he was in active service at Fort Lewis.  He contended that he was allergic to those drugs, and developed encephalitis which caused his seizures.  An article published in December 1971, which the Veteran submitted, confirms an outbreak of meningococcal disease among basic-combat trainees at Fort Lewis, Washington, in the first three months of 1971.  

Following a June 2017 Board remand, a VA (contract) examiner reviewed the Veteran's medical history in August 2017 and opined that the Veteran's seizure disorder was less likely than not incurred in or caused by in-service injury, event, or illness.  In support of the opinion, the August 2017 examiner reasoned that there was no evidence of an in-service illness such as meningitis or encephalitis, other than the Veteran's statements; his service treatment records revealed no evidence of central nervous system infection or seizure activity, and no evidence of lumbar puncture or any other standard workup or treatment for meningitis or encephalitis.  No neurological abnormality was noted or reported in service treatment records, including the 1972 separation report of medical history.  There was no evidence of head trauma or traumatic brain injury noted in service treatment records.  

The August 2017 examiner also noted that symptoms of déjà vu are subjective, and not specific for seizures.  Treatment records noted consumption of alcohol, minor head trauma, and sleep deprivation temporally related to reported seizure activity.  The August 2017 examiner also opined that the Veteran's seizure disorder was less likely than not first manifested by symptoms of déjà vu and whiteouts prior to 1983; and less likely than not first manifested by the Veteran's in-service illness, Penicillin treatment, and multiple vaccinations in active service.  In support of the opinion, the August 2017 examiner reasoned that the Veteran described a pattern of generalized tonic-clonic seizures; and that the electroencephalogram report and neurological consultations did not cite temporal lobe epilepsy.  Lastly, the August 2017 examiner added that it is unlikely that the diagnosed conditions in 1971 would produce an overt seizure disorder in 1983-i.e., an elapsed period of twelve years.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the August 2017 opinion weighs against a finding that the Veteran's seizure disorder was incurred in or caused by any in-service illness to include high fever, meningitis, and encephalitis.  Specifically, the evidence does not reveal any diagnosis of encephalitis; and service treatment records do not show any adverse reaction to any medications or vaccinations in active service.  The August 2017 opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the opinion is afforded significant probative value.  

Here, the August 2017 examiner reviewed the Veteran's medical history and concluded against a relationship between the Veteran's current seizure disorder and active service.  The Board finds the August 2017 opinion to be persuasive in finding that the Veteran's current seizure disorder is not a residual of, or related to events in active service.  Notably, the Veteran's separation examination and reported medical history in 1972 support this determination.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of a seizure disorder is more than a decade after active service.  Here, neither epilepsy nor encephalitis was noted during service.  In addition, he did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  Rather, at separation, the neurologic system was normal and he denied a history of epilepsy.  Further, the very credible treatment reports reflect that the first seizure developed in the early 1980's.

To the extent that the Veteran asserts a relationship to an in-service illness, he is competent to report that which he has been told by a medical professional.  However, his lay/medical opinion is of no greater probative value than the medical evidence upon which it is based.  Here, the medical opinion and the lay statement are lacking in foundation and are accorded little probative value.  Furthermore, since the Veteran did not have encephalitis during active service, his lay opinion is based upon an inaccurate factual premise; and is outweighed by the August 2017 opinion that a current seizure disorder is not related to disease or injury in active service.  The August 2017 opinion is entitled to greater probative weight as the examiner reviewed the history, and provided an opinion that is supported by a rationale.  The August 2017 opinion is further supported by the timeline disclosing a normal neurologic system at separation, the Veteran's denial of pertinent symptoms at separation, and credible medical evidence disclosing an onset of a seizure disorder in the early 1980's.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a seizure disorder.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a seizure disorder is denied.




____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


